McMurray, Judge,
dissenting.
These two cases involve an order dismissing a third-party complaint (filed by each appellant) where there are multiple claims or multiple parties involved. See Code Ann. § 81A-154 (b) (CPA § 54; Ga. L. 1966, pp. 609, 658; 1976, pp. 1047, 1049). Here the trial court, after the consideration of evidence, concluded as a matter of law that the third-party defendant was not subject to the jurisdiction of that court, that is, was not doing business in Georgia and could not be served under the Long Arm Statute (Code Ann. § 24-113.1; Ga. L. 1970, pp. 443, 444). The court decreed that the motion to dismiss be granted *773and then pursuant to the provisions of Code Ann. § 81A-154 (b), supra, made an express determination that there is no just reason for delay of the entry of final judgment dismissing the third party defendant as a party from the captioned action and, "does, hereby, enter Final Judgment dismissing... [it]...as a party from the captioned action.” (Emphasis supplied.)
The majority here dismiss the appeal contending that this was not a final judgment, that is, not final within the meaning of the Appellate Practice Act, Code Ann. § 6-701 (a) 1; (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; 1975, pp. 757, 758), that is, "where the cause is no longer pending in the court below.” See in this connection Von Waldner v. Baldwin/Chesire, Inc., 133 Ga. App. 23 (209 SE2d 715), and Benz v. Quality Electric Service, Inc., 141 Ga. App. 15 (232 SE2d 364). In the Von Waldner case Judge Stolz clearly pointed out that the court did not make a determination and direction within the purview of Code Ann. § 81A-154 (b), supra, citing Cook v. Peeples, 227 Ga. 473 (181 SE2d 375). Indeed, in Cook v. Peeples, Justice Grice likewise pointed out that there was no determination and direction within the purview of Code Ann. § 81A-154 (b), supra. See also in this connection Davis v. Roper, 119 Ga. App. 442 (167 SE2d 685); D. Davis & Company v. Plunkett, 119 Ga. App. 453 (167 SE2d 663); Residential Developments, Inc. v. Dodd, 122 Ga. App. 674 (178 SE2d 333). Thus, it is clear that in those cases the order was not final but was, "subject to revision. . .before the entry of judgment adjudicating all the claims and the rights and liabilities of all the parties.”
In these two cases on appeal, however, the trial court did direct the entry of final judgment and the court did make "an express determination that there is no just reason for delay of the entry of a Final Judgment...” Therefore, the judgment dismissing the third party complaint is absolutely final and binding, and it is subject to direct review on direct appeal under Code Ann. § 6-701 (a) 1, supra. See in this connection Sanders v. Culpepper, 226 Ga. 598 (1), 600 (176 SE2d 83) and cits.
The majority view here would require that the appellants wait until final adjudication of the entire case before consideration of the third-party complaint.
*774However, I do not consider this to be the purpose of the new Appellate Practice Act which allows the involvement of multiple claims and multiple parties in the litigation. As Chief Judge Bell pointed out in Roach-Russell, Inc. v. A.B.R. Metals & Services, Inc., 138 Ga. App. 653 (227 SE2d 75), in dismissing the appeal, the order dismissing the complaint (with counterclaims pending) did not provide for the entry of a final judgment, that is, there was no "express determination that there is no just reason for delay. . . and an express direction for the entry of judgment.” The appeal in that case was premature as the interlocutory appeal procedure was not followed authorizing the appeal, since the order did not contain such express determination and express direction as required by Code Ann. § 81A-154 (b), supra. As to the other cases cited by the majority, I do not find them controlling in anywise here. I cannot agree that this appeal should be dismissed as premature.
I, therefore, respectfully dissent from the dismissal of the appeals, although I have not and do not make a decision as to the merits as to the dismissal in the trial court. I am merely of the opinion that this court should review the appeals as same are final and binding on the parties below in the trial court and cannot be reversed at some future date by the trial court in view of the trial court’s express determination and express direction "that there is no just reason for delay of the entry of a Final Judgment dismissing...[it]...as a party from the captioned action and does, hereby, enter Final Judgment dismissing. . .[it].. .as a party from the captioned action”; and the rights of those parties have been determined.
I am authorized to state that Chief Judge Bell, Presiding Judge Deen, and Judge Banke join in this dissent.